Case 1:19-cv-11928-AT Document 7 Filed 02/20/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC peel ALLY FILED
WENDY LAMOUTH, individually and on DOC #:
behalf of all others similarly situated, DATE FILED: _ 2/20/2020 _
Plaintiff,
-against- 19 Civ. 11928 (AT)
HORIZON ORGANIC DAIRY, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference scheduled for March 5, 2020, at 12:00 p.m., is hereby
RESCHEDULED to March 5, 2020, at 3:20 p.m. By February 27, 2020, the parties shall submit
their joint letter and proposed case management plan.

SO ORDERED.

Dated: February 20, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
